
	
		I
		112th CONGRESS
		1st Session
		H. R. 1176
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Courtney (for
			 himself, Mr. McGovern, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Specialty Crops Competitiveness Act of 2004
		  to include farmed shellfish as specialty crops.
	
	
		1.Short titleThis Act may be cited as the
			 Shellfish Marketing Assistance Fairness
			 Act.
		2.Farmed Shellfish
			 as specialty cropsSection
			 3(1) of the Specialty Crops Competitiveness Act of 2004 (Public Law 108–465; 7
			 U.S.C. 1621 note) is amended by inserting farmed shellfish, 
			 after fruits,.
		
